DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “In some embodiments,” is implied.    Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7-13, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3, 9, and 16  These claims are ambiguous in that the term “fixed deformation value” can be read to be limited to “added to a time-averaged deformation value” only, or to all three listed alternatives.  The examiner has assumed the former.  Claims 4, 10, and 17 depend from claims 3, 9, and 16, respectively.
Claim 7  This claim recites “a downhole tool” in the preamble and then again in the second sub-paragraph, making it unclear if more than one tool is required.  Claims 8-13 depend from claim 7.
Claim 19  It is ambiguous whether “further comprising” refers to the downhole tool or the first strain sensor.  The examiner has assumed “wherein the strain sensor comprises a first strain sensor and a second strain sensor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubel et al. (US6021095) [Tubel].
Claim 1  Tubel discloses a method of wireless communication with a downhole tool 29,31 in an oil and gas well [Figs. 1,4A,4B,6,7,10,11; abstract; c5,l28 – c6,l47], comprising:
applying fluid pressure differentials to a downhole tubular in a predefined pattern [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61], the predefined pattern representing a digital signal [Fig. 9; abstract; c23,l9-21; claim 1] according to a preset encoding scheme [Fig. 10; c11,l59 – c12,l8, c13,l9-14, c15,l33-39, c17,l9-15, c17,l44-48, c25,l7-18; claim 1], the fluid pressure differentials causing mechanical deformations on the downhole tubular according to the predefined pattern [Figs. 4A,4B,6,7; c6,l2-47, c9,l21-31, c10,l25-39, c18,l49 – c19,l47, c20,l61 – c21,l21];
sensing the mechanical deformations on the downhole tubular caused by the fluid pressure differentials [the reception apparatus 53 provides such sensing; Figs. 1,4A,4B,6; abstract; c5,l56-67, c6,l26-29, c28-l1-35; claim 1 (e.g., the digital circuit detection function)];
decoding the digital signal from the mechanical deformations according to the preset encoding scheme [i.e., determining if the sensed pattern of mechanical deformations/pulses matches the predefined pattern, thus, requiring a control signal to the tool for actuation, etc.; Figs. 11,14,17; abstract; c25,l7-33, c28,l24-35, c30,l45-59; claim 1, claim 6, claim 20]; and
causing a predefined action to be performed by the downhole tool responsive to the digital signal [e.g., changing sliding sleeve status; c35,l16-24; in response to the control signal discussed in the foregoing].
Claim 2  Tubel, as discussed with respect to claim 1, discloses that decoding the digital signal comprises comparing the mechanical deformations against a threshold value in the preset encoding scheme, assigning a first digital value to mechanical deformations that exceed the threshold value, and assigning a second digital value to mechanical deformations that do not exceed the threshold value [threshold values are programmed into the data processing capabilities with respect to several attributes (e.g., at least amplitude and duration) of the pressure pulses associated with the monitored deformations such that, if the digital value (values will be digital since they are analyzed by a data processor) for any of such attributes for a given pulse/deformation (or sequence of given pulses/deformations) does not satisfy the threshold, then such pulse/deformation will be ignored, while, conversely, if the threshold is satisfied, the digital value for any of such attributes analysis will result in the digital circuit determining if the a predetermined pattern is present that corresponds to a predetermined pattern for a particular actuatable tool; c17,l33-57, c19,l48-61,c21,l3-7, c22,l22-43, c24,l32-57].
Claim 3  Tubel, as discussed with respect to claim 2, discloses that the threshold value represents one of: a fixed deformation value added to a time-averaged deformation value, a threshold number of deformation cycles, or a threshold deformation duration [duration is one of the attributes, as discussed at claim 2].
Claim 4  Tubel, as discussed with respect to claim 3, discloses that the fixed threshold value is a function of noise in sensing the mechanical deformations [c19,l48-61].
Claim 5  Tubel, as discussed with respect to claim 2, discloses embodiments in association with pulse counter 403 for keeping a count of how many times the mechanical deformations exceed the threshold value [i.e., pulses failing to meet the attribute threshold are not considered, as discussed above], a first frequency counter A 409 and a second frequency counter B 411 both of which are only interested in frequencies of 1/30 of 1 Hertz and multiples thereof, each such counter only accepting 4 pulses associated with four bits of an ultimate 8 bit binary number [Fig. 9; c23,l45 – c24,l3], such frequency counters enabling further steps towards activating a tool only if each receives 4 pulses at the foregoing frequencies, such that if, for example, 5 pulses were received in the ninety second interval for frequency counter A shown on Fig. 10, then the pulses/deformations would continuously exceed the threshold value for that 90 second predetermined length of time and the process would be restarted since the 1/30 of 1 Hertz requirement was not met, such restarting necessitating the resetting of at least pulse counter 403 [Figs. 9,10; c24,l4 – c25,l33].
Claim 6  Tubel, as discussed with respect to claim 2, discloses that the predefined action is performed by the downhole tool [e.g., changing sliding sleeve status; c35,l16-24] responsive to a number of times the mechanical deformations exceed the threshold value [i.e., pulses failing to meet the attribute threshold are not considered, as discussed above; the control signal enablement only being initiated in response to two pulse frequencies/sequences of four above-threshold value pulses/deformations that are specifically associated with the tool to be activated; c23,l45 – c24,l31].
Claim 7  As discussed with respect to claims 1 and 14, Tubel discloses a system for wireless communication with a downhole tool 29,31 in an oil and gas well [Figs. 1,4A,4B,6,10,11; abstract; c5,l28 – c6,l47], comprising:
a pump 37,175;
a downhole tool 29,31 in fluid communication with the pump [c10,l43-67; c12,l12-36]; and 
control equipment [“THE NEGATIVE PRESSURE PULSE GENERATOR”; Fig. 1; c10; “THE POSITIVE PRESSURE PULSE GENERATOR”; Fig. 3; c12] connected to the pump and operable to control the pump to apply fluid pressure differentials to the downhole tool in a predefined pattern [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61], the predefined pattern representing a digital signal [Fig. 9; abstract; c23,l9-21; claim 1] according to a preset encoding scheme [Fig. 10; c11,l59 – c12,l8, c13,l9-14, c15,l33-39, c17,l9-15, c17,l44-48, c25,l7-18; claim 1], the fluid pressure differentials causing mechanical deformations on the downhole tool according to the predefined pattern [Figs. 4A,4B,6,7; c6,l2-47, c9,l21-31, c10,l25-39, c18,l49 – c19,l47, c20,l61 – c21,l21];
wherein the downhole tool includes a strain sensor circuit [Figs. 6,7; c6,l37-47; c20,l60 – c22,l43] operable to sense the mechanical deformations on the downhole tool caused by the fluid pressure differentials and decode the digital signal from the mechanical deformations [i.e., determining if the sensed pattern of mechanical deformations/pulses matches the predefined pattern, thus, requiring a control signal to the tool for actuation, etc.; Figs. 11,14,17; abstract; c25,l7-33, c28,l24-35, c30,l45-59; claim 1, claim 6, claim 20]; and
wherein the downhole tool performs a predefined action responsive to the digital signal [e.g., changing sliding sleeve status; c35,l16-24; in response to the control signal discussed in the foregoing].
Claim 8  Tubel, as discussed with respect to claim 7, discloses that the strain sensor circuit decodes the digital signal by comparing the mechanical deformations against a threshold value in the preset encoding scheme, assigning a first digital value to mechanical deformations that exceed the threshold value, and assigning a second digital value to mechanical deformations that do not exceed the threshold value [threshold values are programmed into the data processing capabilities with respect to several attributes (e.g., at least amplitude and duration) of the pressure pulses associated with the monitored deformations such that, if the digital value (values will be digital since they are analyzed by a data processor) for any of such attributes for a given pulse/deformation (or sequence of given pulses/deformation) does not satisfy the threshold, then such pulse/deformation will be ignored, while, conversely, if the threshold is satisfied, the digital value for any of such attributes analysis will result in the digital circuit determining if the a predetermined pattern is present that corresponds to a predetermined pattern for a particular actuatable tool; c17,l33-57, c19,l48-61,c21,l3-7, c22,l22-43, c24,l32-57].
Claim 9  Tubel, as discussed with respect to claim 8, discloses that the threshold value represents one of: a fixed deformation value added to a time-averaged deformation value, a threshold number of deformation cycles, or a threshold deformation duration [duration is one of the attributes, as discussed at claim 2 herein].
Claim 10  Tubel, as discussed with respect to claim 9, discloses that the fixed threshold value is a function of noise in sensing the mechanical deformations measured by the strain sensor circuit [c19,l48-61].
Claim 11  Tubel, as discussed with respect to claim 8, discloses, embodiments, in association with pulse counter 403 for keeping a count of how many times the mechanical deformations exceed the threshold value [i.e., pulses failing to meet the attribute threshold are not considered, as discussed above], a frequency counter A 409 and a frequency counter B 411 both of which are only interested in frequencies of 1/30 of 1 Hertz and multiples thereof, each such counter only accepting 4 pulses associated with four bits of an ultimate 8 bit binary number [Fig. 9; c23,l45 – c24,l3], such frequency counters enabling further steps towards activating a tool only if each receives 4 pulses at the foregoing frequencies, such that if, for example, 5 pulses were received in the ninety second interval for frequency counter A shown on Fig. 10, then the pulses/deformations would continuously exceed the threshold value for that 90 second predetermined length of time and the process would be restarted since the 1/30 of 1 Hertz requirement was not met, such restarting necessitating the resetting of at least pulse counter 403 [Figs. 9,10; c24,l4 – c25,l33].
Claim 12  Tubel, as discussed with respect to claim 7, discloses that the predefined action is performed by the downhole tool [e.g., changing sliding sleeve status; c35,l16-24] responsive to a number of times the mechanical deformations exceed the threshold value [i.e., pulses failing to meet the attribute threshold are not considered, as discussed above; the control signal enablement only being initiated in response to two pulse frequencies/sequences of four above-threshold value pulses/deformations that are specifically associated with the tool to be activated; c23,l45 – c24,l31].
Claim 13  Tubel, as discussed with respect to claim 7, discloses that the downhole tool is a fracturing sleeve and the digital signal causes the fracturing sleeve to actuate a component therein [c35,l16-24].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tubel.
Claim 14  As discussed with respect to claims 1 and 7, Tubel discloses a downhole tool 29,31 in an oil and gas well [Figs. 1,4A,4B,6,10,11; abstract; c5,l28 – c6,l47], comprising: 
a tool body 29,31;
a strain sensor [Figs. 6,7; c6,l37-47; c20,l60 – c22,l43] and configured to sense mechanical deformations [i.e., determining if the sensed pattern of mechanical deformations/pulses matches the predefined pattern, thus, requiring a control signal to the tool for actuation, etc.; Figs. 11,14,17; abstract; c25,l7-33, c28,l24-35, c30,l45-59; claim 1, claim 6, claim 20], the mechanical deformations resulting from applied fluid pressure on the downhole tool [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61]; and
a processor [Figs. 30,31,17; c16,l54 – c17,l32; c30,l1-62] electrically coupled to receive deformation signals from the strain sensor [Figs. 30,31,17; c16,l54 – c17,l32; c30,l1-62], the processor operable to convert the deformation signals into a digital signal [Fig. 9; abstract; c23,l9-21; claim 1];
wherein the digital signal initiates a predefined operation in the downhole tool [e.g., changing sliding sleeve status; c35,l16-24; in response to the control signal discussed in the foregoing].
Tubel otherwise discloses all the limitations of this claim, but does not explicitly disclose that the strain sensor is mounted on the tool, that the deformations are in part of the tool body, or that the processor is mounted on the tool body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus and methods of Tubel such that the strain sensor is mounted on the tool, that the deformations are in part of the tool body, or that the processor is mounted on the tool body, since the use of an integrated construction instead of the structure disclosed in Tubel would have required only routine skill in the art.
Claim 15  Tubel, as modified with respect to claim 14, discloses that the processor is operable to convert the deformation signals into the digital signal by comparing the deformation signals against a threshold value, the processor further operable to assign a first digital value to deformation signals that exceed the threshold value and assign a second digital value to deformation signals that do not exceed the threshold value [threshold values are programmed into the data processing capabilities with respect to several attributes (e.g., at least amplitude and duration) of the pressure pulses associated with the monitored deformations such that, if the digital value (values will be digital since they are analyzed by a data processor) for any of such attributes for a given pulse/deformation (or sequence of given pulses/deformation) does not satisfy the threshold, then such pulse/deformation will be ignored, while, conversely, if the threshold is satisfied, the digital value for any of such attributes analysis will result in the digital circuit determining if the a predetermined pattern is present that corresponds to a predetermined pattern for a particular actuatable tool; c17,l33-57, c19,l48-61,c21,l3-7, c22,l22-43, c24,l32-57].
Claim 16  Tubel, as modified with respect to claim 15, discloses that the threshold value represents one of: a fixed deformation value added to a time-averaged deformation value, a threshold number of deformation cycles, or a threshold deformation duration [duration is one of the attributes, as discussed at claim 15 herein].
Claim 17  Tubel, as discussed with respect to claim 16, discloses that the fixed threshold value is a function of noise in the deformation signals [c19,l48-61].
Claim 18  Tubel, as discussed with respect to claim 15, discloses that the applied fluid pressure on the downhole tool is applied in a predefined pattern that represents the digital signal [Figs. 4A,4B,6,7; c6,l1-47, c18,l38 – c19,l61].
Claim 20  Tubel, as discussed with respect to claim 14, discloses one or more of: a high-pass filter electrically coupled between the strain sensor and the processor, and a gain circuit electrically coupled between the strain sensor and the processor [c22,l3-21].

Allowable Subject Matter
Subject to the foregoing Section 112(b) rejection, claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 19 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement that the two strain sensors be placed orthogonally, in light of Tubel indicating that relative strain sensor placement is not important, thus teaching away from requiring a particular orientation with respect to each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garcia et al. (US20160230505) discloses a strain gauge positioned on a tool to be actuated in response to deformation of the tool [Fig. 12; para. 0179].  Skinner (US20040045351).  Streich et al. (US20140083689).  Anderson et al. (US5337234).  Turner et al. (US6714138).  Owens et al. (US6414905).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676